Case 1:19-cv-04799-ALC Document 33 Filed 02/20/20 Page 1 of 4

NEW YORK . ATLANTA
LONDON | Juane NM for r1s BALTIMORE
SINGAPORE WILMINGTON
PHILADELPHIA FIRM and AFFILIATE OFFICES MIAMI
CHICAGO BOCA RATON
WASHINGTON, DC PITTSBURGH
SANIERANEISEO ANTHONY J. COSTANTINI NEWARK
SILICON VALLEY DIRECT DIAL: +1 212 692 1032 MES NEGAS
SAN DIEGO PERSONAL FAX: +1] 212 202 4715 CHERRY HILL
SHANGHAI £-MAIL; AJCostantini@duanemorris.com LAKE TAHOE
BOSTON MYANMAR
HOUSTON www.duanemorris.com OMAN
LOS ANGELES A GCC REPRESENTATIVE OFFICE
HANOI OF DUANE MORRIS
HO CHI MINH CITY cee
MEXICO CITY

ALLIANCE WITH
MIRANDA & ESTAVILLO
SRILANKA

February 20, 2020 ALMANCE WITH
GOWERS INTERNATIONAL

BY ECF & EMAIL

Honorable Andrew L. Carter, Jr.

United States District Court

Southern District of New York

500 Pearl Street

New York, New York 10007

Re: _ Lovati et al v. Petréleos de Venezuela, S.A., — 1:19-cv-04799

Your Honor:

We are counsel to plaintiffs in the above-captioned action, where the defendant PDVSA

has made a motion to dismiss and/or stay. Those motions have been fully briefed since
November 26, 2019.

We have previously brought to your attention several cases where another court has
denied a motion to stay in similar circumstances. See Red Tree Investments, LLC v. Petréleos de
Venezuela, S.A., 1:19-cv-2519-AJN; Red Tree Investments, LLC v. Petréleos de Venezuela, S.A.,
1:19-cv-2523-AJN. We also wish to make you aware that the defendant has actually instituted
an action—Petroleos De Venezuela S.A. v. MUFG Union Bank, N.A., 1:19-cv-10023-KPF
(S.D.N. Y.)—where it is challenges the legality of some analogous bonds. The defendant has
answered the counterclaims and has not sought a stay. Rather, it has agreed to a discovery
schedule (attached), which will culminate in a hearing a an opposing summary judgment motions
that the parties expect to make.

We believe the foregoing demonstrates that PDVSA can show no prejudice by the fact of
ongoing litigation when it can elect to institute and pursue litigation of its choosing % with respect

to the same general subject matter.
Very truly yours,

Anthgfy J. Costantini

DUANE MorrIs Lip

 

1540 BROADWAY NEW YORK, NY 10036-4086 PHONE: +1 212 692 1000 FAX: +1 212 692 1020
DM3\6623986. 1

gr ie

 

i
b
k
E
E
|

F

Sar

Spee ree, Pome mek

 
Case 1:19-cv-04799-ALC Document 33 Filed 02/20/20 Page 2 of 4

yuane Morris

og

Honorable Andrew L. Carter, Jr.

February 20, 2020 :

Page 2 i

AJC/eg f
Enclosures :

cc: Dennis H. Tracey, III, Esq. (Via ECF & E-mail)

 

Soe) TI

SS iia ea eng

SOME ok Sy, ‘

ey

tractor

DM3\6623986.1

 
Case 1:19-cv-04799-ALC Document 33 Filed 02/20/20 Page 3 of 4
Case 1:19-cv-10023-KPF Document 30 Filed 11/15/19 Page 1 of 2
PAUL

 

HASTINGS

1(212) 318-6626
jamesbliss@paulhastings.com ‘ :

November 15, 2019

 

VIA ECF AND ELECTRONIC MAIL

The Honorable Katherine Polk Failla .
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007 -

Re: Petréleos de Venezuela, S.A., et al. v. MUFG Union Bank, N.A., at. al, Case No. 1:19-cv-
10023-KPF (S.D.N.Y.)

Dear Judge Failla,

We are pleased to report that the parties have reached agreement on a forbearance and the following é
schedule.

oe

e November 11, 2019 to February 10, 2020: Fact discovery .
e December 13, 2019: Response to the complaint

7 February 20, 2020: Initial expert reports

e March 10, 2020: Rebuttal expert reports

e March 20, 2020: Conclusion of expert depositions

¢ April 1, 2020: Motions for summary judgement

e = April 21,2020: Oppositions to summary judgment motions

e April 30, 2020: Replies to summary judgment motions

e . May 5, 2020: Hearing on summary judgment motions (subject to the Court’s availability)

The parties respectfully request that this schedule be so-ordered by the Court.

A

   

  

James R. Bliss
of PAUL HASTINGS LLP

Paul Hastings LLP | 200 Park Avenue | New York, NY 10166
t: 41.212.318.6000 |. www.pauihastings.com
Case 1:19-cv-04799-ALC Document 33 Filed 02/20/20 Page 4 of 4
Case 1:19-cv-10023-KPF Document 30 Filed 11/15/19 Page 2 of 2

PAUL
HASTINGS

ce: -. Tariq Mundiya, Esq. (tmundiya@willkie.com)
Jeffrey Korn, Esq. (jkorn@willkie.com)
Walter Rieman, Esq. (wrieman@paulweiss.com)
Luke Sobota, Esq. (luke.sobota@threecrownsllp.com)

The Court is in receipt of the parties' proposed schedule and will so
order it. The parties are directed to appear before the Court for oral
argument on their summary judgment motions on May 5, 2020, at 3:00 p.m. in
Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square, New
York, New York.

Dated: November 15, 2019
New York, New York

sr F

“SOT REET TOMATO TE = eT
